Citation Nr: 0710784	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-38 143A	)	DATE
	)
	)


THE ISSUE

Whether a February 1990 Board of Veterans' Appeals (Board) 
decision should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  John E. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to January 
1950 and from April 1950 to March 1951.

In November 2004, the appellant's representative filed a 
motion on behalf of the appellant, who is the moving party, 
to revise or reverse, on the basis of CUE, a February 14, 
1990, Board decision, that denied an evaluation in excess of 
20 percent for residuals of a gunshot wound of the left 
forearm with damage to Muscle Group VIII.  See 38 U.S.C.A. §§ 
5109A and 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. § 
7111(e).


FINDINGS OF FACT

1.  The record establishes that the appellant's claim for an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound of the left forearm with damage to Muscle Group VIII 
was denied by the Board in February 1990 and the denial of 
the claim represented a reasonable application of the known 
facts to the law as applicable at that time.

2.  The record does not reveal any kind of error of fact or 
law in the Board's February 14, 1990 decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.




CONCLUSION OF LAW

The criteria for revision or reversal of a February 1990 
decision of the Board on the basis of CUE have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 3.105(a), 20.1400 - 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision. Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."). The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the February 1990 Board 
decision on appeal.  Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claim that RO 
decision contained CUE).

Facts

The facts that the Board considered in February 1990 are not 
in dispute and show that the appellant had sensory loss in 
his left arm and complained of left arm numbness, tingling 
and pain.  The evidence included the appellant's service 
medical records, VA examination reports dated in August 1951 
and September 1951, VA outpatient records, and a private 
neurology examination report dated in May 1988.  The August 
1951 VA examination report diagnosed the appellant as having 
"median neuropathy:  minimal (mild) secondary to fracture of 
the left radius.  No evidence of loss of function."  In May 
1988, the appellant was noted to be right hand dominant and 
assessed as experiencing neuropathic pain in the median nerve 
distribution secondary to an old traumatic injury of the left 
median nerve.  

Law and regulations applicable to CUE claims

The moving party has alleged CUE in a February 1990 Board 
decision that denied a rating greater than 20 percent for 
residuals of a gunshot wound to the left forearm with damage 
to Muscle Group VIII.   A decision issued by the Board is 
final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2006).  A motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of 
Appeals for Veterans Claims has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The rule regarding constructive possession of VA evidence 
under Bell v. Derwinski, 2 Vet. App. 611 (1992), is not for 
application in this case because the events in question, 
which occurred prior to February 1990, preceded the Bell 
decision.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
emphasized that a purported failure in the duty to assist 
cannot give rise to CUE, nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision. Therefore, in this case, the Board cannot 
grant the appeal on the basis that a failure in the duty to 
assist by VA rendered the February 1990 Board decision 
nonfinal.

Law and regulations applicable to rating the veteran's left 
arm disability in February 1990:

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VIII (muscles arising mainly from the external 
condyle of the humerus) of the minor upper extremity.  A 20 
percent evaluation requires either moderately severe or 
severe injury.  38 C.F.R. Part 4, Diagnostic Code (Code) 
5308.

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 40 percent evaluation requires severe incomplete paralysis.  
38 C.F.R. Part 4, Code 8515.

A severe disability of the muscles is demonstrated by factors 
which include a through-and-through or deep penetrating wound 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effective high velocity missile, or 
shattering bone fracture, with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding and cicatrization.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
and track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of intramuscular 
trauma and explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of muscles 
substance, soft or flabby muscles in a wound area.  Muscles 
do not swell and harden normally on contraction.  Tests of 
strength or endurance compared with sound side or of 
coordinated movement show positive evidence or severe 
impairment of function.  38 C.F.R. § 4.56.

Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g).

Primary Contention of the Moving Party & Discussion

In the Board's February 1990 decision, the Board acknowledged 
that the appellant was rated at the maximum 20 percent rating 
under Code 5308 for muscle injuries to Group VIII, and then 
proceeded to evaluate his left forearm disability under Code 
8515 for paralysis of the median nerve in order to determine 
if a higher rating was warranted under that code.  The 
appellant contends that this was error since the Board was 
supposed to apply both codes to the veteran's left arm 
disability simultaneously.  His representative points out 
that the evidence showed that the appellant had numbness, 
tingling and a loss of sensation in the left hand due to 
median nerve distribution.  He also notes that the veteran 
was given an impression of neuropathic pain in the median 
nerve distribution secondary to an old traumatic injury of 
the left median nerve.  Thus, he contends that this evidence 
entitles the appellant to a rating under Code 8515 for 
incomplete paralysis of the median nerve in addition to Code 
5308 for injury to Muscle Group VIII.  

However, as noted above, and as the moving party's 
representative aptly noted in his written argument in 
November 2004, the regulatory provisions of 38 C.F.R. 
§ 4.55(g) provide that muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  Thus, 
it is certainly debatable as to whether sensory loss in the 
appellant's left forearm affects "entirely different 
functions" than injury to the muscle groups of that arm, 
i.e., Muscle Group VIII.  In other words, while sensory loss 
is a different symptom than pain, for instance, this does not 
mean that different functions are affected by these symptoms.    

Put another way, since Code 8515 addresses disability 
associated with movement and strength of the hand, wrist and 
fingers, reasonable minds could certainly differ as to 
whether a separate rating can be assigned under a diagnostic 
code pertaining to muscle disability, to include Code 5308, 
as these provisions also address movement and strength of the 
hand, wrist and fingers.  See 38 C.F.R. § 4.20.

Furthermore, reasonable minds can also differ as to whether 
nerve damage that is sensory in nature even approximates the 
criteria under Code 8515 for incomplete or complete median 
nerve paralysis to warrant assignment of a rating under that 
code.  It simply cannot be concluded that the Board committed 
an undebatable error which, had it not been made, wound have 
manifestly changed the outcome at the time it was made.  
Russell, supra.  

Contrary to the moving party's allegations, there is no 
indication of record that the Board did not properly consider 
all evidence before it in February 1990, or that it failed to 
correctly apply the appropriate laws and regulations to the 
moving party's claim.  See 38 C.F.R. § 20.1403(a); see also 
Russell v. Principi, 3 Vet. App. at 314.

Instead, it appears that the moving party's allegations 
amount to a disagreement as to how the facts were weighed or 
evaluated by the Board in February 1990.  This cannot rise to 
the level of a clear and unmistakable error.  See 38 C.F.R. 
20.1403(d)(3) (2004); see also Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  In view of the foregoing, the Board finds 
that the February 1990 Board decision denying a rating in 
excess of 20 percent for residuals of a gunshot wound to the 
left forearm with damage to Muscle Group VIII was not clearly 
and unmistakably erroneous.


ORDER

The motion for revision of the February 1990 Board decision 
on the grounds of clear and unmistakable error is denied



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



